      CASE 0:19-cv-00974-MJD-LIB Document 1-2 Filed 04/09/19 Page 1 of 3




STATE OF MINNESOTA                                                     DISTRICT COURT

COUNTY OF STEARNS                                           SEVENTH JUDICIAL DISTRICT
                                                             Case Type: Personal Iniury

Heidi Klever,                               Judge:
                                            CourtFileNo.:
                Plaintiff,

vs.
                                                                COMPLAINT
United States Postal Service
and Alan Bryan Ringwelski,

                Defendant.




       1. On May13,2017, Defendant, Alan Bryan Ringwelski, was working, delivering

mail, as an employee ofdefendant United State Postal Service [USPS] and driving a

van owned by USPS. As Ringwelski was delivering mail on 5.13.2017, on 5th Street

North a short distance east of the intersection of 5th Street North and 5th Avenue North

in the City of Sartell, Stearns County, Minnesota, Ringwelski made a U-turn to change

from traveling eastward to traveling westward on 5th Street North.

       2. When Ringwelski made his U-turn he turned directly in front of plaintiff Heidi

Klever; Klever was driving her 2015 Chevy Malibu eastward on 5th Street and was

unable to avoid colliding with Ringwelski when Ringwelski turned in front of her.

       3. Atthetime ofthe collision between Ringwelski and Kleveron 5.13.2017,

Ringwelski was negligent, meaning that Ringwelski failed to use reasonable care in

driving the USPS van. Specifically, Ringwelski was negligent in failing to keep a proper

lookout and in failing to yield the right-of-way.

                                                                                           EXHIBIT
                                                                                             2
       CASE 0:19-cv-00974-MJD-LIB Document 1-2 Filed 04/09/19 Page 2 of 3




       4. Ringwelski's negligence was a direct cause of the collision between Klever and

Ringwelskion 5.13.2017.

        5. Atthe time ofthe collision on 5.13.2017, Ringwelski was acting in the course

and scope of his employment with the USPS so the USPS is vicariously responsible for

Ringwelski's driving conduct on 5.13.2017 and the USPS is vicariously responsible for

Klever's damages as a result ofthe 5.13.2017 collision.

       6. As a direct result ofthe crash between Ringwelski and Klever on 5.13.2017,

Kleverwas seriously and permanently injured and Klever sustained damages in the

form of past and future medical expenses and a past wage loss and a future loss of

earning capacity; and Klever suffered in the past and will likely suffer in the future pain,

disability and emotional distress.

       7. Also as a direct result ofthe 5.13.2017 crash, Klever's Chevy Malibu was

damaged; it cost $6,896.25 to repairthe Malibu and it cost $664.16 for a rental carwhile

the Malibu was being repaired.



       WHEREFORE, plaintiff Heidi Klever demands judgment against defendants Alan

Bryan Ringwelski and United States Postal Service [USPS] for property damage in the

amount of $7,560.41 and for personal injury damages in excess of fifty thousand dollars

[$50,000] and for interest, costs, and disbursements as allowed by Minnesota law.




Klever v. USPS • Stearns #           Judge
[Klever's] Complaint
       CASE 0:19-cv-00974-MJD-LIB Document 1-2 Filed 04/09/19 Page 3 of 3




                             The undersigned hereby acknowledges that
                             sanctions may be imposed under Minn. Stat. §549.211

                             BRADSHAW & BRYANT, PLLC


Dated:,
                             MichaelA. Bryant, #218583
                             Attorneys for Plaintiff Klever
                             mike@minnesotapersonalinjury.com
                             1505 Division Street
                             Waite Park, MN 56387
                             (320) 259-5414




Klever v. USPS • Stearns #        Judge
[Klever's] Complaint
